DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 24-26, 28, 29 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites the limitation “the substrate being formed of elements, including … hydrogen” in the last two lines of the claim, which lacks the full support of the original disclosure.  The specification teaches the substrate including nitrogen ([0017]), oxygen ([0018]), boron, phosphorus, arsenic and antimony ([0020]), but does not teach the substrate including hydrogen.  The specification teach in paragraph [0053] that the cluster ions includes hydrogen, but does not that teach that the substrate includes hydrogen after the implantation.  In fact, Kirkpatrick et al. (US 2016/0172197) teaches in paragraphs [0146-0147] that in the
implantation of carbon and hydrogen atoms, the hydrogen atoms would escape from the implanted layer and leave carbon and silicon atoms in the layer.  There is no full support in the original disclosure for the substrate including hydrogen.
Claim 25 recites the limitation “the peak concentration is located within about 42 nanometers of the top surface” in the claim, which lacks the full support of the original disclosure.  The limitation claims a range of the location of the peak concentration “within about 42 nanometer of the top surface”, while the specification only teach a single location of the peak concentration at about 42 nanometer in Table 1.  Thus, the limitation does not have the full support of the original disclosure.
Claim 26 recites the limitation “the substrate being further formed of elements, including  hydrogen” in the last two lines of the claim, which lacks the full support of the original disclosure.  The specification teaches the substrate including nitrogen ([0017]), oxygen ([0018]), boron, phosphorus, arsenic and antimony ([0020]), but does not teach the substrate including hydrogen.  The specification teach in paragraph [0053] that the cluster ions includes hydrogen, but does not that teach that the substrate includes hydrogen after the implantation.  In fact, Kirkpatrick et al. (US 2016/0172197) teaches in paragraphs [0146-0147] that in the
implantation of carbon and hydrogen atoms, the hydrogen atoms would escape from the implanted layer and leave carbon and silicon atoms in the layer.  There is no full support in the original disclosure for the substrate including hydrogen.
Claim 29 recites the limitation “the peak concentration is located within about 42 nanometers of the top surface” in the claim, which lacks the full support of the original disclosure.  The limitation claims a range of the location of the peak concentration “within about 42 nanometer of the top surface”, while the specification only teach a single location of the peak concentration at about 42 nanometer in Table 1.  Thus, the limitation does not have the full support of the original disclosure.
Claims 24, 25, 28, 29 and 44 are rejected because they depend on the rejected claims 22 and 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 24 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asayama et al. (JP 2010-040864, please see the machine translation attached in this office action), in view of Ono et al. (US 2012/0043644), and further in view of Laven et al. (US 2014/0117502).
Regarding claim 22, Asayama et al. teach a semiconductor wafer (Fig. 3E) comprising: a substrate (1; Fig. 3E, [0056]) having a top surface (the top surface of 1); an epitaxial layer (3; Fig. 3E, [0064]) on the top surface (the top surface of 1); wherein the substrate (1) being formed of elements ([0056]), including carbon ([0056]).  
Asayama et al. do not teach the substrate containing nitrogen, the substrate including hydrogen.
In the same field of endeavor of semiconductor manufacturing, Ono et al. teach the substrate ([0045]) containing nitrogen (doped with nitrogen; [0045]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Asayama et al. and Ono et al., and to use a substrate containing nitrogen as taught by Ono et al. ([0022]), because the substrate containing nitrogen can prevent the generation of wafer deformation and prevent the generation of the slip as taught by Ono et al. ([0022]). 
In the same field of endeavor of semiconductor manufaturing, Laven et al. teach the substrate (304; Fig. 3F, [0051]) including hydrogen ([0051]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Asayama et al., Ono et al. and Laven et al., and to include the hydrogen in the substrate as taught by Laven et al., because the hydrogen can be used to further form a getter region through which effective gettering of undesired contaminants and foreign atoms can be achieved as taught by Laven et al. ([0051, 0020, 0057]). 
Regarding claim 24, Asayama et al. teach the semiconductor wafer of Claim 22, wherein carbon has a peak concentration of 1015-1022 atoms/cc ([0061]) which overlaps the claimed range of about 2 x 1019 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05).  
Regarding claim 25, Asayama et al. teach the semiconductor wafer of Claim 24, wherein the peak concentration is located at 10-2000 nm (0.01-2 micrometers; [0061]) from the top surface of 1 ([0061]) which overlaps the claimed range of within about 42 nanometers of the top surface (the top surface of 1), that establishes a prima facie case of obviousness (MPEP 2144.05).
Claims 26, 28, 29 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asayama et al. (JP 2010-040864, please see the machine translation attached in this office action), in view of Laven et al. (US 2014/0117502).
Regarding claim 26, Asayama et al. teach a semiconductor wafer (Fig. 3E) comprising: a substrate (1; Fig. 3E, [0056]) having a top surface (the top surface of 1), the substrate (1) containing carbon ([0056]) at a first concentration (the concentration of carbon at the half-maximum position); an epitaxial layer (3; Fig. 3E, [0064]) on the top surface (the top surface of 1); wherein the substrate (1) being further formed of elements ([0056]), including carbon ([0056]) at a second concentration (the concentration of carbon at the peak location; [0061]).  
Asayama et al. do not teach the substrate including hydrogen.
In the same field of endeavor of semiconductor manufaturing, Laven et al. teach the substrate (304; Fig. 3F, [0051]) including hydrogen ([0051]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Asayama et al. and Laven et al., and to include the hydrogen in the substrate as taught by Laven et al., because the hydrogen can be used to further form a getter region through which effective gettering of undesired contaminants and foreign atoms can be achieved as taught by Laven et al. ([0051, 0020, 0057]). 
Regarding claim 28, Asayama et al. teach the semiconductor wafer of Claim 26, wherein the second concentration of carbon (the concentration of carbon at the peak location) has a peak concentration of 1015-1022 atoms/cc ([0061]) which overlaps the claimed range of about 2 x 1019 atoms- per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05). 
Regarding claim 29, Asayama et al. teach the semiconductor wafer of Claim 28, wherein the peak concentration is located at 10-2000 nm (0.01-2 micrometers; [0061]) from the top surface of 1 ([0061]) which overlaps the claimed range of within about 42 nanometers of the top surface (the top surface of 1), that establishes a prima facie case of obviousness (MPEP 2144.05).  
Regarding claim 44, Asayama et al. teach the semiconductor wafer of Claim 26, wherein the first concentration of carbon (the concentration of carbon at the half-maximum position) is in a range of 0.5 x 1015 - 0.5 x 1022 atoms/cc (i.e. half the peak concentration 1015- 1022 atoms/cc shown in [0061]) which overlaps the claimed range of  1 x 1015 atoms/cm3 to 1 x 1017 atoms/cm3, that establishes a prima facie case of obviousness (MPEP 2144.05).

Response to Arguments
 Applicant’s amendments, filed 04/13/2022, overcome the objections to the drawings and partially the rejections to claims 22-43 under 35 U.S.C. 112.  The objections to the drawings have been withdrawn. The rejections to claims 22-43 under 35 U.S.C. 112 have been partially withdrawn.  Please see the rejection above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/16/2022